Citation Nr: 1146052	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  11-07 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine (lumbar spine disability).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger





INTRODUCTION

The Veteran served on active duty from April 1943 to February 1946.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) which implemented a November 2009 Board decision which granted service connection for a lumbar spine disability.  The RO assigned a 20 percent initial disability rating for the back disorder.  The Veteran has appealed the 20 percent rating to the Board, contending that the initial rating should be higher.

In his February 2010 notice of disagreement, it appears that the Veteran may have been disagreeing with the effective date for the grant of service connection for his lumbar spine disability.  This matter is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


	FINDING OF FACT

The Veteran's service-connected lumbar spine disability has been manifested by symptoms of pain, as well as flexion limited to 50 degrees.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 20 percent for the lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5243 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b) (1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

A predecisional letter dated in October 2004 satisfied the second and third duty to notify elements.  Subsequent letters dated in March 2006, May 2007, and May 2008 satisfied the first notification requirement.  However, the Veteran is challenging the initial evaluation assigned following the grant of service connection for his sleep apnea disability.  In cases where service connection has been granted, and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128, 136 (2008); Dingess, 19 Vet. App. at 484.  Further, the Veteran has neither alleged nor demonstrated that he has been prejudiced by defective VCAA notice.  Goodwin, 22 Vet. App. at 136; Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007).  Regarding the disability ratings, the Board notes that the VA requested and obtained all information from the Veteran to support his claim and granted service connection.  There is no indication that any other evidence exists to support a higher disability rating.  Thus, the VCAA's purpose has been affected and any error is non-prejudicial.  In this case, service connection has been granted, and initial disability ratings and effective dates have been assigned.  The claim has been substantiated and additional 5103(a) notice is not required.  See Dingess, 19 Vet. App. at 490-491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap, 21 Vet. App. 112.  VA's duty to notify has been satisfied.

The Board also finds that VA's duty to assist has been satisfied.  The Veteran's service treatment records and VA medical records are in the file.  Private medical records have also been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2011).  The Veteran was afforded a VA examination in August 2009 to assess the severity of his lumbar spine disability and in January 2011 to assess any neurological impairments due to his lumbar spine disability.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nichols, 21 Vet. App. 303, 312 (2007).  The VA examinations are adequate as they are predicated on a review of medical records and the examiner fully addressed the rating criteria that are relevant to rating the disabilities at issue here.
Thus, there is adequate medical evidence of record to make a determination in this case.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected lumbar spine disability since he was last examined.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue adjudicated herein has been met.  38 C.F.R. § 3.159(c)(4) (2011).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  Newhouse v. Nicholson, 497 F.3d 1298 (2007).

II. Initial Rating

Disability evaluations are determined by the application of the schedule of ratings which is based on average impairment of earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where an increase in the disability rating is at issue, the "present level" of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the scheduler criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (diagnostic codes that provide ratings solely based on loss of range of motion must consider functional loss and factors of joint disability attributable to pain).

The Veteran seeks an initial disability rating greater than 20 percent for his service-connected lumbar spine disability.  The RO has awarded a 20 percent rating for degenerative disc disease of the lumbar spine effective to September 2, 2004, the date of original claim, under 38 C.F.R. § 4.71a, Diagnostic Code (DC) 5243.  Consequently, the Board may only consider the thoracolumbar spine claim in light of the criteria for evaluating diseases and injuries of the spine that were revised on September 26, 2003.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003); VAOPGCPREC 3-00; 38 U.S.C.A. § 5110(g).

Intervertebral disc syndrome under DC 5343 is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.  38 C.F.R. § 4.71a, DC 5243 (2011).  

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or muscle spasm or guarding is severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  See 38 C.F.R. § 4.71a.  A 40 percent rating requires forward flexion of the thoracolumbar spine of 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating requires unfavorable ankylosis of the entire thoracolumbar spine.  Id.
For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees,  38 C.F.R. § 4.71a, Plate V.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Id. at Note (5).  

Under the General Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 20 percent evaluation requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  Id.  A 40 percent evaluation requires evidence of incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months.  Id.  A 60 percent evaluation requires evidence of incapacitating episodes having a total duration of at least six weeks during the past 12 months.  Id.  Note (1) states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome which requires bed rest prescribed by a physician and treatment by a physician.  

Turning to the evidence of record, the Board notes that, although the Veteran has provided a history of a back injury during service, his service treatment records are negative for complaints of or treatment for symptoms involving the back.  There is no documented in-service diagnosis of a back disability.  The Veteran's entrance and separation examinations were normal regarding the spine.  

A post-service private treatment note from Walter Health Clinic showed that the Veteran underwent an orthopedic manipulation and motorized traction in April 1983.  A January 1992 treatment note from Shawnee Mission Medical Center documents that testing in August 1991 revealed degenerative lumbar disc disease as L4-5 and L5-S1, as well as spinal stenosis secondary to degenerative changes.  Treatment notes dated in February 1992 indicate that the Veteran received lumbar epidural injections and reveal complaints of lower extremity numbness.  An April 1992 MRI from Shawnee Mission Medical Center showed advanced degenerative changes and disc problems in the lumbar spine.  

More recent testing conducted by the Podiatry Associates in November 2006 indicated moderate bilateral L5-S1 radiculopathy.  Testing conducted by the Kansas City Imaging Center in August 2008 showed multilevel disc problems of the lumbar spine.  

In August 2009, the Veteran was afforded a VA examination of the spine.  The VA examiner reviewed the claims file and noted an accurate medical history, including the Veteran's in-service back injury involving the carrying of heavy bales of paper and cardboard.  Imaging studies were not conducted as the examiner relied on the testing conducted by Kansas City Imaging Center in August 2008.  The Veteran denied any history of incontinence, numbness, paesthesias, leg or foot weakness, or unsteadiness.  He also denied any incapacitating episodes due to his lumbar spine disorder.  There was no limitation to walking.  No ankylosis was noted on examination and his sensory and motor examinations were within normal limits.  The Veteran's flexion was 0 to 50 degrees and his extension as from 0 to 25 degrees.  There was objective evidence of pain on active range of motion and repetitive motion.  However, there was no additional limitation after repetition.  The VA examiner diagnosed the Veteran with degenerative changes of the lumbosacral spine.  

The Veteran was afforded a pheripheral nerves VA examination in January 2011.  During this examination, the Veteran complained of flare-ups of low back and left leg pain.  On examination, the Veteran's flexion was to 55 degrees and his extension was to 40 degrees with minimal pain at the extremes.  The sensory examination revealed a zone of increasing sensation beginning in the midcalf and extending to the tips of the toes bilaterally.  He was diagnosed with degenerative disc disease at L5-S1 with diminution of sensation of each lateral foot.  VA treatment notes dated after the VA examination show continued complaints of low back pain which he treats with over the counter pain medication.

The Veteran has submitted numerous lay statements from himself and others regarding the nature and severity of his lumbar spine disability.  In various statements, the Veteran indicated suffering from severe back pain accompanied by spasms both during and after service.  See statements dated in August 2004, March 2007, June 2007, March 2009, July 2009, and October 2009; see also testimony from September 2006 Board hearing.  In a July 2004 statement from the Veteran's wife, she indicated that the Veteran suffered from and sought treatment for continued complaints of low back pain from the Veteran's service discharge.  In an October 2009 statement, the Veteran indicated that bending forward put tension on the muscle and ligaments of his lower back.  An April 2010 statement received from his daughter indicates that the Veteran suffered from lumbar spine pain and a low back spasm in February 1983 which resulted in him remaining on the bathroom floor for a number of hours.  In an April 2010 statement, the Veteran indicated that in 1983 he had several episodes of back spasms which left him barely able to walk.  In this statement the Veteran also indicates that he has experienced pain into his lower extremities.  

These statements describing his symptoms are considered to be competent evidence.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding veteran competent to testify to symptomatology capable of lay observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.  In this regard, the competent medical evidence discussed above is of greater probative value as it describes the scheduler criteria in assessing his lumbar spine disability.  

The medical evidence shows that the Veteran's range of motion exceeds the range of motion warranting a 20 percent disability rating.  The VA examinations provide that the Veteran's flexion was to 50 degrees in August 2009 and to 55 degrees in January 2011.  In August 2009, there was pain following repetitive motion but no additional limitation.  As such, the Veteran does not meet the requirements for a rating in excess of 20 degrees under the General Rating Formula for Diseases and Injuries of the Spine.  See 38 C.F.R. § 4.71a.  

Looking to the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, the evidence of record does not indicate that the Veteran suffered from any incapacitating episodes as defined under 38 C.F.R. § 4.71a, DC 5243, Note (1).  As such, the Veteran is not warranted a higher rating under the Formula.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca.  However, an increased evaluation for the Veteran's lumbar spine is not warranted on the basis of functional loss due to pain, fatigability, or weakness as the Veteran's symptoms are supported by pathology consistent with the assigned 20 percent.  The effect of such in the Veteran's lumbar spine is contemplated in the currently assigned disability evaluation.  While the Veteran's lumbar spine flexion was limited to 50 degrees, there was no additional painful motion, tenderness, spasms or edema noted during the August 2009 examination.  There was also no fatigability, lack of endurance, weakness or instability noted at that time and no additional limitation of motion after repetition.  

Further, with respect to any neurologic abnormalities, including, but not limited to, bowel or bladder impairment, the Veteran's neurological functioning was tested at his VA examination in August 2009 and was normal.  There was no bowel or bladder impairment noted on examination.  There was no sensory loss, evidence of any radiculopathy, or neurological abnormality in the lower extremities.  His gait was normal during the examination.  During the January 2011 VA examination, the examiner found a zone of increasing sensation beginning in the midcalf and extending to the tips of the toes bilaterally and also bilateral diminution of sensation of each lateral foot.  His deep tendon reflexes were 1 to 2 out of 5.  The Veteran was diagnosed with bilateral radiculopathy.  The RO in February 2011 granted service connection for radiculopathy of the bilateral lower extremities and the Veteran has not disagreed with this decision.  As such, the Board will not address this evaluation.  There are no further objective neurological abnormalities which would merit separate evaluations.  38 C.F.R. § 4.71a, at Note (1).  

Finally, the Board has considered the rule of Hart.  The evidence does not show that the Veteran's symptoms have risen to the level for a rating in excess of 20 percent at any time during the period on appeal.  The Board concludes that staged ratings are inapplicable.

For the reasons noted above, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b)(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to an initial disability rating in excess of 20 percent for degenerative disc disease of the lumbar spine is denied.  



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


